DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 7-8, 11, and 13-27 are currently pending. Claims 16-27 were previously withdrawn. Claims 2-6, 9-10, 12, and 28 were previously cancelled. No new subject matter is added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 7-8, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “Glyptal”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surface material coating and, accordingly, the identification/description is indefinite.  For examination, examiner is unable to provide a generic definition for GLYPTAL® and this trademark is removed from claim 1.  Claims 7-8, 11, and 13-15 are rejected for being dependent from claim 1 and thus incorporates the same indefinite subject matter.
Claim Rejections - 35 USC§ 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Smith et al. (US 20080140029 A1), hereinafter referred to as “Smith”, in view of Joshi et al. (US 20090259171 A1), hereinafter referred to as “Joshi”.
Regarding claim 1, Smith teaches an apparatus for providing negative-pressure therapy with oxygen to a tissue site (see Abstract), the apparatus comprising: 
a tissue interface configured to transport fluid to the tissue site (wound dressing that is located at the wound (12), see Paragraph [0048]) (wound dressing may include a supply line used to supply oxygen or fluids to the system, see Paragraph [0027]); 
a cover configured to provide a fluid seal around the tissue interface (sealing material surrounds the wound (12), the drain (24), the packing material, and the gasket, see Paragraph [0051]) (the sealing material adheres to the gasket and the skin surrounding the wound creating a sealed pressure environment, see Paragraph [0051-0052]); 
a negative-pressure source fluidly coupled to the tissue interface (wall vacuum (24) coupled to wound dressing via drain line (18), see Figure 1); 
an oxygen source fluidly coupled to the tissue interface (wall oxygen (30) coupled to wound dressing via supply lines (20), see Figure 1); and 
a controller operatively coupled to the negative-pressure source and the oxygen source (controller (32) is configured to cause negative pressure to be administered to the wound via drain line (18) and hyperbaric oxygen to be administered via supply line (20), see Paragraph [0036]); 
wherein the controller is configured to operate the oxygen source to provide hyperbaric oxygen to the tissue interface (controller (32) is configured to cause hyperbaric oxygen therapy to be administered to wound site (12), see Paragraph [0036]). However, Smith does not explicitly teach the cover comprising a polyethylene substrate or a pentaphthalic substrate.
Joshi teaches an apparatus (100) for facilitating transdermal oxygen delivery (see Abstract) (see Figures 1-4), the apparatus comprising an oxygen supply source (102), a patch (400) (analogous to a wound dressing), and a cover (barrier layer (406)) comprising a polyethylene substrate or a pentaphthalic substrate (barrier layer (406) may be constructed of polyethylene, see Paragraph [0049]).
Smith and Joshi are analogous art because both deal with a topical medical dressing/patch for delivery of oxygen.  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the cover/sealing material of Smith and further include wherein the material is made from polyethylene, as taught by Joshi. Joshi teaches the polyethylene material prevents outside gases and contaminants from entering the patch substantially impermeable to gases and substantially retain the oxygen over a localized area of skin (see Paragraph [0013]).
8.	Claim 7-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20080140029 A1) and Joshi (US 20090259171 A1) as applied to claim 1 above, and further in view of Anderson et al. (US 20160030722 A1), hereinafter referred to as “Anderson”.
Regarding claim 7, Smith and Joshi teaches all of the limitations as discussed above in claim 1. However, Smith and Joshi do not explicitly disclose further comprising an oxygen indicator coupled to the tissue interface.
Anderson teaches an apparatus (dressing system (100)) for introducing oxygen to a dressing of a wound (see Abstract), the apparatus comprising a gas-impermeable membrane (120) further comprising an oxygen indicator coupled to the tissue interface (the oxygen sensor can be a material or coating applied to inner surface of membrane (120), see Paragraph [0069]).
Smith, Joshi, and Anderson are analogous art because all deal with a wound dressing for application of oxygen. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing of modified Smith and further include an oxygen indicator, as taught by Anderson. Anderson teaches an oxygen indicator can provide notification when oxygen levels drop below a particular level and indicate that the inlet (140) should be manually open or the inlet flow rate should be increased (see Paragraph [0069]).
Regarding claim 8, Smith, Joshi, and Anderson teaches all of the limitations as discussed above in claim 7 and Anderson further teaches wherein the oxygen indicator is configured to react to oxygen concentrations in the tissue interface that exceed a threshold (oxygen sensor is a color changing material that indicates when there is a lack or presence of oxygen based on different colors, see Paragraph [0069]) (the specific colors can indicate to the user when the oxygen level is below or above a certain threshold based on the color), wherein the reaction is reversible (the color changing material will change color based the concentration of oxygen and therefore can revert back to a certain color when a certain amount of oxygen is present or not). However, the references do not explicitly disclose wherein the threshold is at least 20% oxygen concentration. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Smith to have an oxygen indicator having a threshold at least 20% since the device of modified Smith would not operate differently with the claimed threshold and the oxygen indicator is intended to indicate to the user when there is a lack or presence of oxygen the device would function appropriately having the claimed threshold. Further, applicant places no criticality on the range claimed, indicating simply that the oxygen sensor “may be configured to react at a threshold” be within the claimed ranges (specification pp. [0054]).
Regarding claim 11, Smith, Joshi, and Anderson teaches all of the limitations as discussed above in claim 8, and Anderson further teaches wherein the reaction is a colorimetric reaction (a color-changing material or coating provided within the enclosed volume, e.g., on the inner surface of the membrane (120), which can indicate a presence or lack of sufficient oxygen at the wound site based on the visible color of the sensor, see Paragraph [0069]).
Regarding claim 14, Smith and Joshi teaches all of the limitations as discussed above in claim 1. However, Smith and Joshi do not explicitly disclose further comprising: an oxygen sensor configured to measure oxygen concentration at the tissue interface; wherein the controller is configured to operate the oxygen source based on a signal from the oxygen sensor indicative of the oxygen concentration measured at the tissue interface.
Anderson teaches an apparatus (dressing system (100)) for introducing oxygen to a dressing of a wound (see Abstract), the apparatus comprising an oxygen sensor configured to measure oxygen concentration at the tissue interface (the oxygen sensor can be a material or coating applied to inner surface of membrane (120), see Paragraph [0069]); wherein the controller is configured to operate the oxygen source based on a signal from the oxygen sensor indicative of the oxygen concentration measured at the tissue interface (the oxygen sensor can be used, for example, to automatically open a valve arrangement in an inlet (140) and admit more air or oxygen into the enclosed volume, see Paragraph [0069]).
Smith, Joshi, and Anderson are analogous art because all deal with a wound dressing for application of oxygen. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing of modified Smith to further include an oxygen sensor, as taught by Anderson. Anderson teaches such sensors can facilitate a maintenance of desirable conditions at the wound site (see Paragraph [0021]).
Regarding claim 15, Smith and Joshi teaches all of the limitations as discussed above in claim 1. However, Smith and Joshi do not explicitly disclose further comprising: a pressure sensor configured to measure pressure at the tissue interface; and an oxygen sensor configured to measure oxygen concentration at the tissue interface; wherein the controller is configured to operate the oxygen source based on at least one of a signal from the pressure sensor or the oxygen sensor.
Anderson teaches an apparatus (dressing system (100)) for introducing oxygen to a dressing of a wound (see Abstract), the apparatus comprising a pressure sensor configured to measure pressure at the tissue interface (one or more sensors can be provided in system (100), see Paragraph [0068]) (a pressure sensor can be provided to detect the pressure within the enclosed volume over the wound (110), see Paragraph [0068]); and an oxygen sensor configured to measure oxygen concentration at the tissue interface (the oxygen sensor can be a material or coating applied to inner surface of membrane (120), see Paragraph [0069]); wherein the controller is configured to operate the oxygen source based on at least one of a signal from the pressure sensor or the oxygen sensor (the oxygen sensor can be used, for example, to automatically open a valve arrangement in an inlet (140) and admit more air or oxygen into the enclosed volume, see Paragraph [0069]).
Smith, Joshi, and Anderson are analogous art because all deal with a wound dressing for application of oxygen. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing of modified Smith and further include an oxygen sensor, as taught by Anderson. Anderson teaches such sensors can facilitate a maintenance of desirable conditions at the wound site (see Paragraph [0021]).
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20080140029 A1) and Joshi (US 20090259171 A1) as applied to claim 1 above, and further in view of Wells et al. (US 20160082238 A1), hereinafter referred to as “Wells”.
Regarding claim 13, Smith and Joshi teaches all of the limitations as discussed above in claim 1. However, Smith and Joshi do not explicitly disclose further comprising: a pressure sensor configured to measure pressure at the tissue interface; wherein the controller is configured to operate the oxygen source based on a signal from the pressure sensor indicative of the pressure measured at the tissue interface.
Wells teaches a wound treatment system for tissue oxygenation (see Abstract) comprising a moisture absorbent dressing (14) and a controller (monitoring unit (10) including microprocessor (58), see Paragraph [0028]); wherein the controller is configured to operate the oxygen source based on a signal from a pressure sensor indicative of the pressure measured at the tissue interface (an oxygen partial pressure sensor (19a) that may be positioned at or near the wound site may be disposed within the tubing (12A) and be in communication with a pressure monitoring system and/or microcontroller (58) to allow for oxygen flow rate adjustment, see Paragraph [0032]).
Modified Smith and Wells are analogous art because both deal with a wound dressing for tissue oxygenation. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the controller of Modified Smith and further include wherein the oxygen source is controlled based on a signal from the pressure sensor, as taught by Wells. Wells teaches the microprocessor may communicate with multiple sensors to adjust the oxygen flow rate in order to change each individual wound site per programmed algorithms to optimally meet changes in the patient's oxygen wound healing requirements for each wound, which may be different and thus may require different oxygen flow rates and/or other treatment characteristics that would be apparent to one of skill in the art in possession of the present disclosure (see Paragraph [0037]).
Response to Arguments 
10.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (6/16/2022)Examiner, Art Unit 3781                                     

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        17 June 2022